Citation Nr: 1612183	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  10-04 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from November 1995 to June 1996.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The Board remanded the matter in April 2012 and September 2014 for additional development.  The Board has determined there was not the acceptable substantial compliance with the September 2014 remand directives, since there are deficiencies in the VA opinion and rationale.  Thus, the Board is again remanding this claim.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error in failing to ensure this compliance); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Consider also that, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A preliminary review of the record on appeal, however, reveals the claim for SMC is not ripe for appellate disposition.

In the prior September 2014 remand, the Board determined that another VA medical opinion was needed.   Specifically, the Board found that an opinion was necessary based on review of the record as to the Veteran's self-care capabilities from December 2008 to the present time.  In determining whether the Veteran "regularly" was in need of the assistance of another person to care for himself or to protect himself from ordinary hazards during this period of time, the Board found it necessary for the examiner to (1) consider the February 2009 VA examination, an April 2009 outpatient treatment record, and the June 2012 examination (in addition to the other evidence of record) and (2) reconcile the differing opinions to the extent possible.

The VA medical opinion obtained in response to this request was rendered in November 2014, but unfortunately it is not compliant with the Board's remanded directives.  Notably, the examiner simply indicated that there was 

"insufficient evidence to suggest that [patient] was in regular need of the assistance of another person to care for himself or to protect himself from ordinary hazards.  He is able to enjoy normal, everyday activities such as exercising, traveling, and marriage."

This opinion is inadequate as the examiner failed to consider the 2009 and 2012 evaluation and examination reports and reconcile the differing opinions.  Consequently, the Board must obtain additional comment on this determinative issue to ensure the opinion is adequate.  Barr, 21 Vet. App. at 312.

Accordingly, the case is REMANDED for the following action:

1.  If available to provide still further comment, obtain an addendum opinion from the examiner who rendered the November 2014 VA opinion.  Otherwise the opinion must be rendered by someone with the necessary qualifications or competence to comment.  Explanatory rationale must be provided, regardless, citing to specific evidence in the file supporting conclusions.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to mere speculation.  Merely saying he/she cannot respond will not suffice.  To wit: 

a) Provide an opinion as to the Veteran's self-care capabilities from December 2008 to the present time. The examiner should indicate whether the Veteran was in need of the assistance of another person to perform routine activities of daily living,  to protect him from hazards of daily living, or whether the Veteran was substantially confined to his dwelling and immediate premises due to his service-connected schizoaffective disorder, bipolar type.  The examiner must be mindful that the need for aid and attendance need only be regular, not constant, for an affirmative opinion to be provided.  

b) The examiner should describe the extent to which functional impairment, solely as a result of the Veteran's service-connected schizoaffective disorder, bipolar type, rendered him unable to perform daily self-care functions on a regular basis.  Specifically the examiner must comment on whether, in light of the Veteran's service-connected disability, he was able to: 

 * dress and undress himself; 
 * keep himself clean and presentable; 
 * adjust any prosthetic or orthopedic appliances; 
 * feed himself (to include preparation of meals) through loss of coordination of upper extremities or extreme weakness; 
 * attend to the wants of nature; or, 
 * protect himself from hazards or dangers incident to his daily environment. 

It is not required that all of the disabling conditions enumerated above be found to exist before a favorable evaluation may be made; the particular personal functions which the claimant is unable to perform must be considered in connection with his condition as a whole.

c) The examiner should consider the February 2009 VA examination report, the April 2009 evaluation, and the June 2012 examination (in addition to the other evidence of record) and then must reconcile the differing opinions to the extent possible.  It is not enough to simply agree or disagree with a prior opinion; the examiner MUST discuss why similar or differing conclusions were reached.  Notably, the February 2009 VA examiner found the Veteran totally disabled by his service connected schizoaffective disorder, was intermittently unable to perform activities of daily living, and would benefit from the assistance of another person.  In April 2009, a VA psychiatrist indicated that due to the severity of the Veteran's schizoaffective disorder, his wife acted as a "quasi-nursing aide" and support to help ensure proper treatment caring for the Veteran.  The June 2012 VA examiner opined the Veteran was not so helpless as to need the aid and attendance of another due to his psychiatric problems and was in fact "fully functional."  The examiner further found the Veteran was able to help with chores, perform errands such as grocery shopping, and engage in various leisure activities.  
2.  Then readjudicate the claim in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him another Supplemental Statement of the Case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




